Citation Nr: 1609347	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 15, 2015 and to a rating in excess of 20 percent from July 15, 2015 for service-connected chronic lumbar strain. 

2.  Entitlement to service connection for a heart disability, claimed as atypical chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to April 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the claims file is currently with the RO in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2014.  A transcript of the hearing is of record.

This case was most recently before the Board in February 2015 when a claim for service connection for a bilateral knee disability was withdrawn and an increased rating claim for hypertension was granted.  The Veteran's increased rating claim for his spine and service connection claim for atypical chest pain were remanded for further development.  A September 2015 supplemental statement of the case (SSOC), only addressing his increased rating claim, was issued and the case is once again before the Board.  It is unclear to the Board why the Veteran's service connection claim was not addressed in the most recent September 2015 SSOC.  Moreover, an etiological opinion requested by the Board was not completed.  Nevertheless, to avoid further delay in the case, as the Board grants service connection for sinus tachycardia below, the Board finds there is no prejudice to the Veteran.

The Board notes that additional evidence has been associated with the claims file following the issuance of the September 2015 Supplemental Statement of the Case.  The Veteran waived AOJ consideration of such evidence in an October 2014 statement.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.
This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Prior to October 6, 2014,  the Veteran's chronic lumbar strain was manifested by painful forward flexion equivalent to greater than 60 degrees, but less than 85 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes requiring bedrest, or neurological deficits associated with the Veteran's back disability were not demonstrated.

2.  Since October 6, 2014, the Veteran's back disability has been manifested by a functional limitation of forward flexion of the thoracolumbar spine comparable to 30 degrees or less.  

3.  The Veteran's sinus tachycardia is attributable to service.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2014, the criteria for a disability rating higher than 10 percent for chronic lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242-5237 (2015).

2.  Since October 6, 2014, a rating of 40 percent, but no higher, is warranted for service-connected chronic lumbar strain.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242-5237 (2015). 

3.  Sinus tachycardia was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's service-connected chronic lumbar strain has been evaluated under Diagnostic Code (DCs) 5242-5237 and is currently rated as 10 percent disabling prior to July 15, 2015, and as 20 percent disabling since July 15, 2015, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2015).  In the decision below, the Board changes the date of an increased rating for the Veteran's service-connected back to October 6, 2014 (as this is the date an increase was shown), and additionally grants a 40 percent disability rating from this earlier date.  It is unclear why the RO in granting an increased rating for the Veteran's back selected July 15, 2015 as the date of increase, as an increase in the Veteran's disability is clearly shown as of October 6, 2014.

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5242-5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Prior to October 6, 2014

The Board finds that prior to October 6, 2014, the evidence does not demonstrate that a rating in excess of 10 percent is warranted. 

At an August 2008 VA examination the Veteran reported back pain that can be elicited by physical activity.  An examination at that time revealed that the Veteran's posture and gait were within normal limits.  The VA examiner noted that the Veteran did not require the use of assistive devices for ambulation.  Range of motion testing reflected flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees each and right and left rotation to 30 degrees each.  The VA examiner specifically indicated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological testing at that time reflected normal findings. Based on these findings forward flexion is demonstrated to be greater than 60 degrees, even considering pain, and a combined range of motion is shown to be 220 degrees. These findings are consistent with a 10 percent disability rating, not a rating in excess of 10 percent.

A VA treatment record in August 2008 reflected flexion to 80 degrees and extension to 10 degrees.  An October 2008 VA treatment record noted muscle spasms.  However, abnormal gait or abnormal spinal contour, were not demonstrated.

At a June 2012 VA examination the Veteran reported low back pain and intermittent spasms.  Range of motion testing reflected flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each and right and left rotation to 30 degrees each.  The VA examiner noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The VA examiner stated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Neurological testing was normal at that time.  Moreover, the VA examiner noted that the Veteran did not require the use of assistive devices.

The Board has reviewed the Veteran's treatment records, and has considered the Veteran's use of pain medications for his back.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion prior to October 6, 2014, was not shown to be less than 60 degrees; moreover his combined range of motion of the thoracolumbar spine was greater than 120, even considering pain.  

As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 10 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 10 percent, prior to October 6, 2014.

Since October 6, 2014

As noted above, in order to warrant a 40 percent disability rating under the criteria for rating disabilities of the spine, the evidence would need to show that the Veteran's forward flexion of his lumbar spine is limited to 30 degrees or less, or that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R.  § 4.71a.  The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's low back disability meets the criteria for a 40 percent disability rating, since October 6, 2014. 

An October 6, 2014 private treatment record reflects forward flexion of 21.5 degrees.  In a private treatment record dated a week later, October 13, 2014, flexion of 25 degrees was noted.  At a July 2015 VA examination 60 degrees of flexion was demonstrated.  Nevertheless, this testing appears to be an outlier.  The effect of the Veteran's back pain on his range of motion cannot be overlooked.

Although the July 2015 VA examination reflects flexion greater than 30 degrees, the Veteran's private treatment records reflect forward flexion most consistent with a 40 percent disability rating.  

After considering all the evidence of record, although intermittent improvements of the Veteran's flexion are noted, the Board finds that the evidence is at least in relative equipoise to warrant a 40 percent disability rating, since October 6, 2014.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

While the Veteran has met the criteria for a 40 percent disability rating, since October 6, 2014, he does not meet the criteria for a rating in excess of that amount. As noted above, under the general formula for rating disabilities of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence of ankylosis in the Veteran's lumbar spine during the period on appeal.  

With regard to a rating under the criteria considering incapacitating episodes, the Board notes that IVDS having a total duration of at least 6 weeks in the past 12 months warrants a 60 percent disability rating.  However, there is no evidence that the Veteran was prescribed bedrest for at least 6 weeks.  As such, a higher disability rating is not warranted on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Regarding ratings for associated neurologic abnormalities, the Veteran has not been diagnosed with neurological disabilities associated with his spine, nor perfected appeals with respect to neurological issues associated with his spine, during the period on appeal.   

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his spine, he has not submitted evidence of unemployability, or claimed to be unemployable because of his spine.    In fact, at his July 2015 VA examination he specifically reported that he was employed.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The service treatment records reflect numerous in-service complaints and treatment for atypical chest pain and sinus tachycardia.  See June 2006 treatment record.   The treating practitioner at that time indicated that the Veteran's symptoms of atypical chest pain were most likely due to intermittent sinus tachycardia.  The Veteran has reported that he has continued to have chest pain since then.  The Veteran underwent a November 2015 VA Heart Examination.  He was diagnosed with sinus tachycardia, with a diagnosis date of February 2003 (while he was in service).  The Veteran reported that ever since he had been in the military he has episodes where his heart rate goes fast and he suffers from palpitations. 

Based on the fact that the Veteran was treated for sinus tachycardia in service, and continues to be diagnosed with this disability, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.  § 3.102 (2015).  The nature and extent of the problem related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for a heart disability is warranted.

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for sinus tachycardia is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

With respect to the Veteran's increased rating claim for his back, this claim arises from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in August 2008, June 2012, and July 2015.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability. 

Discussion of the Veteran's December 2014 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The case was remanded in February 2015 for further development.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2015.  All the remand actions, concerning the Veteran's increased rating claim, were accomplished (to the degree possible), and the Board finds that there has been substantial compliance with the February 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to October 6, 2014, a rating in excess of 10 percent for chronic lumbar strain is denied.

Since October 6, 2014, a rating of 40 percent, but no higher, for chronic lumbar strain, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for sinus tachycardia is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


